Citation Nr: 0021375	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  96-42 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than March 23, 1994, 
for the assignment of a 100 percent schedular evaluation for 
chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to August 
1947, and from June 1952 to May 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in June 1995 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey, which, in part, increased the 
schedular rating assigned for the veteran's service-connected 
chronic obstructive pulmonary disease (COPD), formerly 
characterized as bronchitis, from 30 percent to 100 percent, 
effective from March 23, 1994.  An appeal followed, and by 
its decision of January 30, 1998, the Board denied 
entitlement to an effective date earlier than March 23, 1994, 
for the 100 percent rating for COPD.  A further appeal was 
thereafter taken to the United States Court of Appeals for 
Veterans Claims (Court) and, by means of a joint motion, the 
parties to the appeal moved the Court in October 1999 to 
remand the matter to the Board and to stay further 
proceedings on the basis of noted errors on the Board's part.  
By its Order, dated in October 1999, the Court granted the 
parties' joint motion, thereby vacating the Board's decision 
of January 1998 and remanding the matter to the Board. 

In January 2000, the Board contacted the attorney that had 
represented the veteran before the Court to determine if she 
would be representing the veteran before the Board with 
respect to the matter remanded by the Court.  In a VA Form 
119, Report of Contact, dated in February 2000, it was noted 
that, based on a telephone conversation between Board 
personnel and the veteran's attorney, the attorney was not 
representing the veteran before VA.  In response, the Board 
in February 2000 correspondence to the veteran advised him of 
the foregoing facts and informed him that his previous 
authorization for representation by a veterans' service 
organization would control.  In addition, he was informed of 
his opportunity to submit additional evidence and argument in 
support of his appeal, and it is noted that the veteran's 
representative submitted to the Board in May 2000 a written 
brief presentation in support of the veteran's appeal.


REMAND

At the outset, it is noted that, where a case has been 
remanded to the Board, the Order of the Court constitutes the 
law of the case, and the Board is bound to follow the Court's 
mandate.  See Winslow v. Brown, 8 Vet. App. 499, 472 (1996).

In the parties' joint motion as granted by the Court, error 
is assigned on the basis that the Board failed to act in 
three instances.  Firstly, there is noted to have been a 
failure to consider relevant evidence in the file prior to 
the Board's denial of a claim for increase for COPD on 
September 2, 1992, contrary to the holdings of the Court in 
Swanson v. West, 12 Vet. App. 442 (1999) and Hazan v. Gober, 
10 Vet. App. 511 (1997).  Error is also noted by the Board in 
its failure to discuss whether an increase in disability was 
factually ascertainable within the one-year period prior to 
the veteran's filing of an informal claim for increased 
compensation in March 1994.  Lastly, the Board is found to 
have erred in failing to consider whether a total disability 
evaluation based on individual unemployability (TDIU) was for 
assignment on the basis of an informal claim filed therefor 
in April 1986.  In this regard, the parties determined that 
there was evidence that the veteran had filed a well-grounded 
claim for a TDIU, based on his submission of a statement in 
support of claim in April 1986, which was accompanied by a 
statement from an attending physician that the veteran was 
completely disabled by chronic bronchitis and asthma.  It was 
further noted by the parties that, on remand, VA may not 
assert that a cognizable claim has not been advanced based on 
any failure of the veteran to file a formal application 
within one year of his informal claim, citing Servello v. 
Derwinski, 3 Vet. App. 196, 200 (1992). 

In view of the foregoing, and in an effort to avoid any 
prejudice to the veteran, return of the case to the RO is 
deemed to be necessary in order for its initial consideration 
of these matters, after the veteran has had an opportunity to 
submit any additional evidence or argument with regard to any 
issue under consideration.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  


Under the circumstances of this case, further assistance to 
the veteran is deemed to be in order.  Accordingly, this case 
is hereby REMANDED to the RO for the following:

1.  Consistent with the directives 
contained within the Joint Motion to 
Remand The Decision of the Board of 
Veterans' Appeals and to Stay Further 
Proceedings, as granted by the Court in 
its Order of October 1999, the RO should 
initiate any and all development 
concerning the matters on appeal, 
including but not limited to the issue of 
the veteran's entitlement to a TDIU based 
on a well-grounded informal claim 
therefor filed in April 1986.  Such 
actions should include, but are not 
limited to, advising the veteran of his 
right to submit any additional evidence 
or argument regarding the matters at 
issue.  As well, a review of the entirety 
of the veteran's claims folder by a VA 
physician who specializes in the 
treatment of respiratory diseases is 
required for the purpose of responding to 
the query of whether it is at least as 
likely as not that service-connected 
disabilities of the veteran, alone, 
precluded his performance of gainful work 
activity at any time during the period 
from April 1985 to the present.  Such 
response must be accompanied by a full 
supporting rationale, with references to 
pertinent evidence in the claims folder. 

2.  Following the completion of the 
foregoing, the RO should undertake 
initial consideration of the veteran's 
pending claim for a TDIU, based on all 
the evidence of record and all pertinent 
legal authority.  As well, the RO should 
readjudicate the veteran's claim for an 
effective date earlier than March 23, 
1994, for a 100 percent schedular rating 
for COPD, formerly characterized as 
bronchitis, based on all of the evidence 
of record, including that which pre-dates 
the Board's September 1992 decision, in 
order to determine the earliest date on 
which increased disability from COPD was 
ascertainable and whether any such 
increase in disability was ascertainable 
within the one-year period preceding the 
filing of a claim, be it a formal or 
informal one, for an increased rating.  
Consideration should be afforded, as 
applicable, to the provisions of 
38 C.F.R. § 4.97 in effect prior to and 
on October 7, 1996, pursuant to Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  See 
61 Fed. Reg. 46720 et. seq. (1996).  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable period in which 
to respond.  The case should thereafter 
be returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim(s) in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, these claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the 

Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 



